Citation Nr: 0526023	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a hearing loss.  

2.  Entitlement to service connection for the claimed 
residuals of exposure to asbestos, to include shortness of 
breath, spitting blood and skin lesions.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, bilateral hammertoes and bilateral spurs of the 
feet, claimed as secondary to service-connected ingrown 
toenails of both great toes.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected ingrown toenails of both great toes.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision that denied an 
increased rating for service-connected ingrown toenails of 
both great toes.  This case also comes to the Board from an 
April 2002 RO decision that denied the application to reopen 
the claim of service connection for a hearing loss.  

Finally, an October 2002 RO decision denied service 
connection for claimed residuals of exposure to asbestos, to 
include shortness of breath, spitting blood and skin lesions 
and service connection for a bilateral ankle disorder, 
bilateral hammertoes and bilateral spurs of the feet, as 
secondary to the service-connected ingrown toenails of both 
great toes.  

With regard to the veteran's hearing loss claim, the Board 
notes that whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board can consider the underlying claim.  

Therefore, as reflected on the preceding page, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In February 2004, the Board reopened the claim of service 
connection for tinnitus and remanded the other issues on 
appeal for further development.  That development was 
completed in April 2004 and July 2004.  

In May 2004, the RO granted service connection and assigned a 
10 percent evaluation for tinnitus.  

The issue of an increased rating for the service-connected 
ingrown toenails is addressed in the REMAND portion of the 
decision below and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part in connection with this matter.  



FINDINGS OF FACT

1.  In an October 1992 decision, the RO denied the veteran's 
claim of service connection for sensorineural hearing loss.  
No timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  

3.  The veteran currently is not shown to suffer from hearing 
loss due to any event or incident of his military service.  

4.  The currently demonstrated chronic hemoptysis and dyspnea 
are shown as likely as not to be due to asbestos exposure 
while serving on board ship during his period of active 
service.  

5.  The veteran is not shown to have skin lesions due to 
asbestos exposure while serving on board ship during his 
period of active service. 

6.  The veteran is not shown to have an ankle disorder, 
hammertoes or spurs of the feet that are shown to have been 
caused or aggravated by his service-connected ingrown 
toenails of both great toes.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hearing loss.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  

2.  The veteran is not shown to have a hearing disability due 
to disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002). 38 C.F.R. §§ 3.303, 3,307, 3.309 
(2004).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of asbestos exposure 
to include chronic hemoptysis and dyspnea is due to disease 
or injury that was incurred in active service. 38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
(2004).  

4.  The veteran currently is not shown to have a disability 
manifested by skin lesions due to disease or injury, to 
include as claimed as residuals of asbestos exposure, that 
was incurred in or aggravated by service.  38 U.S.C.A 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

5.  The veteran is not shown to have a disability manifested 
by an ankle disorder, hammertoes or spurs of the feet that is 
proximately due to or the result of his service-connected 
disability. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).  

In this case, the RO sent a letter dated in September 2002 
with respect to the veteran's claim for residuals of asbestos 
exposure.  

Pursuant to the Board's February 2004 remand, the RO issued a 
letter in February 2004 that addressed the veteran's 
increased rating claim for service-connected ingrown toenails 
and provided notice to the veteran regarding the new and 
material evidence requirement for reopening his service 
connection claim for hearing loss.  

In June 2004, the RO issued another VCAA letter with respect 
to the veteran's claims.  The Board notes that the RO in each 
VCAA letter informed the veteran of the medical and other 
evidence needed to substantiate his claims and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the Statements of the Case (SOC) dated in March 2002 and 
March 2003 and the Supplemental Statements of the Case (SSOC) 
dated in July 2003 and August 2004, the RO provided the 
veteran with the pertinent provisions regarding his claims.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran has been provided VA examinations for 
his claimed hearing loss, respiratory residuals of asbestos 
exposure, and bilateral orthopedic conditions of the feet.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


New and material evidence to reopen the claim for 
service connection for hearing loss

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran's claim to reopen his claim 
for service connection for a left shoulder condition was 
received in April 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is reopening 
the veteran's claim, the veteran does not require further 
assistance to substantiate his claim, and the VCAA does not 
apply.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the October 1992 
denial of service connection for a sensorineural hearing 
loss.  That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a hearing loss subsequent to the 
October 1992 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

A review of the veteran's service medical records reflect 
normal hearing (15/15) on physical examination in January 
1951 at enlistment and normal hearing at separation in May 
1954.  The veteran was treated for earaches, left ear 
drainage, and externa otitis from June 1953 to November 1953.  
There were no complaints of hearing loss documented in the 
veteran's service medical records.   

The veteran's hearing was noted to be essentially within 
normal limits on VA audiological testing in December 1969, 
December 1970, June 1971, December 1972 and July 1983.  

On VA examination in November 1986, the veteran was noted to 
have essentially normal hearing with mild hearing loss at the 
higher frequencies.  The examiner noted the veteran 
"apparently had a lot of acoustic trauma at sometime" and 
reported his having high-pitched sensorineural hearing loss, 
bilaterally with some conductive component.  

In January 1990, the veteran's employer conducted an 
audiological examination wherein the veteran was found to 
have abnormal hearing for conversation in the left ear and 
high pitch hearing loss in the right ear.  He was advised to 
prevent further hearing loss by wearing ear protection 
properly and regularly.  On the audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
35
LEFT
30
35
40
50
40

On VA examination in March 1992, the examiner noted positive 
noise exposure from artillery in the military with subjective 
complaints of tinnitus.  The findings included mild 
sensorineural hearing loss, absent acoustic reflexes.  The 
examiner diagnosed the veteran with mild sensorineural 
hearing loss and tinnitus.  

The new evidence consists of VA examination reports dated in 
March 2002 and April 2004 and VA outpatient treatment records 
that reflect use of hearing aids in April 2002.  

In March 2002, the veteran complained of decreased hearing 
with constant tinnitus since 1952.  The veteran stated that 
the onset of his hearing loss was due to an ear infection 
with left side drainage while on active duty.  

The veteran reported that he did not use ear protection 
during his military service when he was exposed to gunfire.  
The examiner also noted the veteran's 39-year employment 
history as a steel worker in addition to his naval gunship 
experience.  

During his employment as a steel worker, the veteran noted 
the use of earplugs and earmuffs.  He noted no prior family 
history of hearing loss or prior history of ear infections or 
exposure to ototoxic medications prior to service.  

The examiner noted that a review of the veteran's claims file 
did not reflect any hearing loss until 1982, 1983 and 1986.  

All audiograms since 1986 showed gradual progression of 
hearing loss of 20 years with no middle or external ear 
component, which the examiner opined was "all more likely 
due to presbycusis"  (a progressive, bilaterally symmetric 
perceptive hearing loss occurring with age).  

On the authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
40
40
LEFT
25
30
30
35
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  

On examination, the veteran had sloping sensorineural hearing 
loss from normal range to moderate in the right ear with 
moderately severe loss in the left.  Speech recognition was 
good.  

Tympanometry showed normal middle ear air pressure and 
flaccid mobility, but findings were noted to be within normal 
limits.  

A VA audiology note dated in April 2002 reflect the fitting 
of binaural hearing aids to improve his perceived hearing 
handicap.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
50
60
LEFT
25
       
30
40
45
45

In April 2004, the veteran underwent an audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
60
LEFT
35
35
45
65
70

The average pure tone threshold was 50 in the right ear and 
53.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 82 
in the left ear.  Tympanometry indicated normal to high 
eardrum mobility, bilaterally, with normal middle ear air 
pressure.  

Based on a review of the veteran's claims file, the examiner 
reported that the veteran had a normal hearing test in the 
1970's and that, in the 1980's, his mild high frequency 
hearing loss was due to age.  Since the 1980's the veteran's 
hearing loss had continued to progress to its present state.  

The Board concludes that the aforementioned evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claims of service 
connection for hearing loss.  

In this case, the new evidence added to the record consists 
of VA records that diagnosed the veteran's hearing loss 
condition.  

As such, the new evidence tends to show that the veteran 
currently has had some level of hearing disability.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is therefore 
reopened.

Having reopened the aforementioned claim, the Board will 
proceed to adjudicate it on a de novo basis along with the 
veteran's other claims for service connection.  

Because the Board has already determined that the RO has 
satisfied the notification and assistance requirements of the 
VCAA, the Board believes that the veteran will not be 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


Legal Criteria for Service Connection and Secondary Service 
Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as heart disease and 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Service Connection for Hearing Loss

The veteran is seeking service connection for hearing loss.  
He asserts that his hearing disability developed as a result 
of artillery noise exposure while on active duty.  

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against a finding that the veteran's claimed hearing loss was 
incurred as a result of claimed noise exposure in-service.  

In this regard, the Board finds the most probative evidence 
of record to be the reports of VA examinations conducted from 
December 1969 to November 1986 that reflect hearing 
sensitivity that was within normal limits.  It was not until 
the veteran's employer audiology test dated in January 1990 
where the veteran was found to have abnormal hearing.  

The Board notes that the March 2002 VA examiner found in this 
regard that the first evidence of any hearing loss was not 
until 1982 and that all subsequent audiograms showed a 
gradual progression of hearing loss of 20 years.  

The VA examiner opined that the veteran's hearing loss was 
more likely due to presbycusis  (a progressive, bilaterally 
symmetric perceptive hearing loss occurring with age).  Also 
noted was the veteran's long history of employment as a steel 
worker.  

The opinion rendered in the March 2002 VA audiology report 
was corroborated later by a VA examiner in April 2004.  Based 
on a review of the veteran's claims file, the examiner 
reported that the veteran had normal hearing tests in the 
1970's and that, by the 1980's, his mild high frequency 
hearing loss was due to age.  

In short, the Board believes that the opinions of the March 
2002 and April 2004 VA examiners, as well as the negative 
findings of the VA audiology examination reports dated since 
December 1969, support the conclusion that the veteran does 
not have a hearing disability as a result of disease or 
injury in his military service.  

Although the veteran may sincerely believe that he incurred 
these disabilities as a result of being exposed to artillery 
noise during service, he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board is cognizant that service connection is in effect 
for tinnitus secondary to service-connected bilateral otitis 
media, which is evaluated as 10 percent disabling.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In this regard, the evidence does not establish a causal 
connection between the claimed hearing loss and any service-
connected disability, to include otitis media.    As 
previously discussed, the veteran's hearing loss is 
attributable to age and not to any noise exposure in service 
more than 20 years ago.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that any hearing disability is 
due to disease or injury that was incurred in or aggravated 
by the veteran's military service.  The benefits sought on 
appeal are accordingly denied.  


Service connection for claimed residuals of exposure to 
asbestos, to include shortness of breath, spitting blood, and 
skin lesions

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of the current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-5 (1997).  

In the case of asbestos claims, the VA administrative 
protocol is found in VBA Adjudication Procedure Manual M21-1, 
Part IV, para. 7.21 (October 3, 1997); see also VA O.G.C. 
Prec. Op. No. 04-00 (April 13, 2000).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

Here, service personnel records reflect the veteran's service 
aboard the USS Sierra.  Some occupations are noted as having 
a high exposure rate to asbestos: mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacturing and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc. M-21-1, Part IV, 7.21(b)(1) (October 3, 
1997).  

However, in this case veteran served as a storekeeper, not a 
shipyard worker, and there is no presumption that a veteran 
was exposed to asbestos in service by having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999), aff'd sub nom.  
Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VA O.G.C. 
Prec. Op. No. 04-00 (April 13, 2000).  

There is, accordingly, no actual or presumptive evidence in 
the file supporting in-service exposure to asbestos.  
However, the veteran has stated that his asbestos exposure 
came from sleeping inches away from pipes insulated with 
asbestos.  

The radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum. M-21-1, Part IV, 7.21(a)(1) (October 
3, 1977).  

In this case, the veteran was noted to have findings 
consistent with asbestosis in a January 2003 VA primary care 
note.  The veteran's treating VA physician reviewed a chest 
x-ray study which showed a small patch of interstitial 
disease in the lingula.  The examiner noted that the veteran 
had chronic interstitial changes versus a small patch of 
pneumonia.  

As noted previously, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

It has essentially been contended in this case that the 
veteran has some pulmonary disability due to claimed asbestos 
exposure in service, to include a 9-year history of  
hemoptysis (coughing up blood) and 12-year history of dyspnea 
(shortness of breath).  

A review of VA medical evidence reflects that the etiology of 
these respiratory conditions was unclear and that clinical 
testing showed no pleural disease.   

Further, the recorded pulmonary function studies reveal 
essentially normal findings.  The veteran is a non-smoker and 
there is no evidence of other industrial exposure or evidence 
that suggests other causes for the veteran's claimed 
respiratory residual disabilities.  

On VA examination in July 2004, the veteran reported that, 
during his service aboard the USS Sierra, he slept on the top 
rack under three, 6-inch steam pipes that were covered with 
asbestos.  He reported inhaling asbestos flakes from the 
pipes as well as lead-based paint.  

The veteran's past medical history includes the onset of 
hemoptysis in the early 1990's.  The examiner noted chest x-
ray studies dated in January 2003 and October 2002 that were 
negative for findings of pulmonary parenchymal abnormalities 
to account for his hemoptysis.  

The examiner also reviewed a November 2002 x-ray report in 
which parenchymal abnormalities consistent with 
pneumoconiosis were indicated.  The findings were noted to be 
consistent with asbestosis and silicosis.  The veteran is a 
nonsmoker and denied any kind of chemical experience.  

On examination, the veteran had normal pulmonary function 
tests.  The examiner concluded that, despite the negative 
evidence of pleural plaquing or other signs of asbestosis on 
VA CT scan and x-ray study, the examiner relied on the report 
that was specific for asbestos exposure.  The examiner opined 
that it was as likely as not that this occurred while the 
veteran was in the military.  

In summary, there is a competent VA medical opinion, as well 
as, objective findings of asbestosis in the file.  

Further, the veteran has reported a history of being a non-
smoker and having no chemical exposure, other than in-service 
exposure to asbestos while serving aboard the USS Sierra.  

Despite normal pulmonary function tests and other negative 
findings of pleural disease or asbestosis, there is no 
evidence to suggest other causes for the veteran's dyspnea 
and hemoptysis.  At best, the evidence suggests that the 
etiology for the veteran's 9-year history of hemoptysis is 
unknown.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  When the positive and negative evidence 
relating to a veteran's claim are in approximate balance, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

As noted previously, the veteran underwent a comprehensive VA 
respiratory diseases examination in July 2004.  Upon review 
of the veteran's claims file, prior medical history and 
examination, the VA examiner concluded that there was 
objective evidence of asbestos exposure and clinical findings 
of chronic hemoptysis and shortness of breath.  

The VA examiner also considered the evidence of normal 
pulmonary function and negative chest x-ray studies and still 
opined that it was likely as not that the veteran was exposed 
to asbestos in service.  

Given that there is no equally probative medical evidence 
that refutes this conclusion, the Board finds that service 
connection is warranted for respiratory residuals of asbestos 
exposure. See Hayes v. Brown, 5 Vet. App. 60 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (stating 
that VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  

The Board finds the evidentiary record in this case to be in 
relative equipoise in showing that the veteran as likely as 
not has current residuals of asbestos exposure to include 
dyspnea and hemoptysis due to service.

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a disability manifested by 
the residuals of asbestos exposure to include dyspnea and 
chronic hemoptysis is warranted.  

With regard to the veteran's claim that his skin lesions are 
due to asbestos exposure, the Board finds that the 
preponderance of the evidence clearly weighs against the 
veteran's claim.  

There is no service medical evidence of any complaint, 
treatment or diagnosis of any skin lesions.  The postservice 
medical records reflect a diagnosis of dermatitis; however, 
there is no evidence that establishes a link between the 
veteran's dermatitis and any asbestos exposure in service.  

Pursuant to a comprehensive skin diseases examination in July 
2004, a VA examiner opined that the veteran did not suffer 
from any skin condition that was related to environmental 
exposure or asbestos exposure.  The veteran complained of 
having multiple lesions on his face, trunk, axilla and groin 
region that had been present for several years and had 
increased in number.  

On examination, the veteran was found to have seborrheic 
keratosis, dermal nevi, and skin tags.  However, none of the 
veteran's current skin conditions were found to be related to 
any asbestos or environmental exposures.  

The examiner opined that the veteran's skin conditions were 
age-related new growths, benign in nature, and not causing 
personal discomfort, pain, or impairment of health.  The 
examiner added that the veteran's skin conditions developed 
"as part of the normal aging process and [were] not at all 
secondary to or aggravated by the veteran's military 
service."  

Although the veteran has asserted that he incurred a skin 
disability as a result of being exposed to asbestos during 
service, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In this regard, the Board has considered application of the 
benefit-of-the-doubt doctrine with respect to this matter, 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  

The medical evidence preponderates against the veteran's 
claim of service connection for skin lesions as due to 
asbestos exposure.  


Service connection for bilateral ankle disorder, bilateral 
hammertoes, and bilateral spurs of the feet, claimed as 
secondary to service-connected ingrown toenails of both great 
toes.

The veteran contends that, since his in-service surgery for 
ingrown toenails of both great toes, he has developed 
bilateral ankle discomfort, painful spurs in the feet and 
hammertoes.  

The veteran attributes these conditions to his service-
connected ingrown toenail disability.  He is presently 
assigned a 10 percent disability rating for ingrown toenails 
under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7804.  

In a letter dated in December 2001 from the veteran's private 
treating podiatrist, it was noted that the veteran had 
chronic, recurrent, incurvated nail borders on the hallus.  
Since 1983, the veteran received monthly care for pain relief 
from hypertrophic scar tissue.  

The podiatrist reported that "during the past year, he [had] 
developed increased pain in under the second metatarsal of 
his left foot" which developed into a hammertoe deformity of 
the second toe.  

On VA examination in March 2002, the veteran complained of 
having difficulty ambulating on his heels due to his service-
connected ingrown toenail disability.  It was noted that the 
veteran developed bilateral foot and ankle discomfort and a 
hammertoe condition.  

The veteran had not sought medical treatment for these 
claimed conditions but reported limited activity due to pain.  
The veteran also reported use of padding and orthodics in his 
shoes to alleviate pain.  

On examination, the veteran had a slightly awkward gait, 
walking mostly on his heels.  The range of motion of the 
ankles was good with symmetrical plantar flexion of 45 
degrees and dorsiflexion of 20 degrees.  His subtalar joint 
motion was flexible and palpation of the ankle did not reveal 
significant discomfort.  

An examination of the forefoot revealed significant pain over 
the metatarsal heads with callus formation over the painful 
areas.  X-ray studies showed heel spurs, as well as hammertoe 
and bunion deformities on all toes.  All hammertoe 
deformities were flexible with full, good range of motion.  
Heel spurs noted on x-ray were found to be nontender on 
examination.  

The VA examiner agreed that the veteran's altered, stiff heel 
gait was related to his bilateral great toe surgery for 
service-connected ingrown toenails.  The examiner opined that 
"it was as likely as not that this would lead to all the 
severe arthritis as well as hammertoe deformity, bunion 
deformity, and great toe sesamoid arthritis."  

The examiner also opined that it was as likely as not that 
the veteran's ankle arthritis was related to his great toe 
infection.  

The Board notes that, in September 2002, an addendum VA 
opinion was obtained in order to address an inadequate 
rationale for the March 2002 opinion.  The September 2002 VA 
examiner opined that it was not as likely that the veteran's 
ingrown toenail disability caused the claimed bilateral 
ankle, heel spur, and bunion conditions.  

The examiner explained that bunions deformities developed 
over a long period of time and were not usually associated 
with infected, ingrown toenails.  The examiner considered 
that the veteran's use of inappropriate shoes or intercurrent 
injuries to the feet had caused his deformities.  

In a letter dated in August 2002, the veteran's private 
treating podiatrist noted the veteran's development of 
increased pain, hammertoe deformity and walking difficulty 
due to his painful ingrown toenail scars.  

The podiatrist indicated that the veteran's "current 
problems [might] be related to his problems with scarring and 
the pain in his toes," but added that he "[could] not 
provide any direct proof that these conditions [were] 
related."  The podiatrist noted that the biomechanics of 
foot function was such that any alteration in a person's gait 
might lead to further problems.  

In July 2004, the veteran underwent a VA examination.  The 
examiner noted evidence of past bilateral ingrown toenail 
surgeries that were healed without signs of infection.  

On examination, the veteran showed very poor effort in 
strength testing.  On passive range of motion of the ankle, 
the veteran had 20 degrees of dorsiflexion to 35 degrees of 
plantar flexion.  

His motor function was stable when distracted and was 
reported as 5/5 at the tibialis anterior, extensor hallucis 
longus, flexor hallucis longus and peroneals.  Mild 
tenderness was palpated over the medial band of his plantar 
fascia; however, no tenderness was palpated over the 
calcaneus.  His subtalar motion was free and non-inhibitive.  

The ankle was stable to varus, valgus, anterior and posterior 
stresses.  The veteran had mild subjective pain to range of 
motion with some increased pain and fatigability on 
repetitive motion.  No instability was observed.  Bilateral 
second hammertoes had mild callosities but no evidence of 
infection or breakdown.  

The examiner opined that it was at least as likely that his 
current complaints of foot and ankle pain were related to his 
previous big toe surgery, considering the surgery was 
relatively minor.  The examiner further noted that it was 
also unlikely, almost not likely at all, that his current 
hammertoe and bunion conditions of his big toes were related 
to his ingrown toenail surgery.  

In this regard, the Board finds that the veteran's claimed 
ankle and foot conditions did not become manifest until 
decades after service and none of the probative evidence 
indicates a nexus to service, the Board concludes that there 
are no bases for the granting of service connection for his 
bilateral ankle pain, bunions, and heel spurs on a direct 
basis.  38 C.F.R. § 3.303.  

Service connection for the veteran's claimed ankle and foot 
disabilities on a presumptive basis is also denied because 
that disability did not manifest within the requisite one-
year period following service.  38 C.F.R. §§ 3.307, 3.309.  

While there is objective evidence that the veteran has 
current ankle and foot conditions, there is no competent 
evidence that relates those conditions to service.  38 C.F.R. 
§ 3.303.  

Furthermore, secondary service connection for bilateral ankle 
and foot conditions cannot be granted because the evidence 
reflects that they are unrelated to his service-connected 
ingrown toenail disability.  38 C.F.R. § 3.310.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.  



ORDER

Service connection for hearing loss is denied.  

Service connection for the residuals of asbestos exposure to 
include chronic dyspnea and hemoptysis is granted.  

Service connection for skin lesion residuals of asbestos 
exposure is denied.  

Secondary service connection for bilateral ankle pain, 
hammertoes and heel spurs is denied.  



REMAND

In this case, the veteran was granted service connection and 
assigned a noncompensable evaluation for ingrown toenails of 
both great toes in a January 1970 RO decision.  

In a July 1970 RO decision, a 10 percent disability 
evaluation was assigned, effective on March 9, 1970.  The 10 
percent rating later reduced to noncompensable in a July 1983 
rating decision, effective on November 1, 1983.  

Pursuant to a Board remand in July 1991, the RO increased the 
veteran's rating for service-connected ingrown toenails to 10 
percent, effective on November 29, 1989.  The RO has 
considered the veteran's service-connected ingrown toenail 
disability under 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7804.  

The Board notes that, during the course of the appeal, 
effective on August 30, 2002, substantive changes were made 
to the schedular criteria for evaluating skin disabilities, 
as defined in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran was not notified of this 
regulatory change.  

The Board will review both the pre-and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's ingrown toenail scars.  The amended rating criteria 
may be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000.  

The veteran contends that he experiences increased pain from 
hypertrophic scar tissue from previous nail surgeries in-
service.  He also complained of limited function due to the 
scarring that required monthly medical attention from a 
private treating podiatrist.  

The Board notes that the veteran was last examined for VA 
purposes in July 2004; however, no assessment was offered 
regarding the veteran's current level of ingrown toenail 
disability.  The last VA medical assessment of the ingrown 
toenail disability was provided in a January 2002 VA 
examination report.  

In this case, given the time period since the veteran's most 
recent examination, and evidence of ongoing treatment, a 
current examination is warranted.  See Caffery v. Brown, 6 
Vet App 377 (1994) (holding that VA has an obligation to 
provide contemporaneous examinations).  

As such, a VA examination is warranted to provide a more 
complete disability picture.  

Any additional testing or examination may provide further 
information needed to evaluate the severity of the service-
connected hernia with postoperative scarring disability.  

Any additional records referable to recent treatment for the 
service-connected disability also should be obtained.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning any recent 
treatment referable to the service-
connected ingrown toenail disability.  
Base on the response, the RO should 
undertake all indicated action to obtain 
copies of all pertinent records from any 
identified treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected ingrown toenail 
disability with post-operative scarring 
of both great toes.  The claims folder 
must be provided to and reviewed by the 
examiner.  

Also, all signs and symptoms necessary for 
rating any skin disease under the old and 
new rating criteria should be reported in 
detail.  In particular, the examiner is 
requested to comment on the severity of 
veteran's service-connected residual 
scarring of both great toes.  The 
examination report should include 
measurements of the scar area and any 
limitation of motion due to pain.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's scar disability.  

3.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the claim for increase 
in light of the applicable rating 
criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the old and amended rating 
criteria for skin disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
	



 Department of Veterans Affairs


